                                         United States District Court
                                        NORTHERN DISTRICT OF CALIFORNIA
                                                OAKLAND DIVISION



       United States of America,                              Case No.                            1^1 'P^
                       Plaintiff',                            STIPULATED ORDER EXC
                  V.                                          UNDER THE SPEEDY TRIAL ACT
                                                                                              OCl 1 2 2018
                                                                                              SUSAN YSOONG
                       Defendant(s).

For thereasons statedihy the parties onthereaord onJ.     o| i'2-l fy      the Court excludes time under the Speedy
Trial Act from (F3 fZ {              to /D / 2 T [           and finds that the ends ofjustice served by the
continuance outweigh the best interest ofthe/public ^othe defendant in a speedy trial. See 18 U.S.C. §
3161 (h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):

               Failure to grant a continuance would be likelyto result in a miscarriage of justice.
               See 18 U.S.C. § 3161(h)(7)(B)(i).

               The case is so unusual or so complex, due to [check applicable reasons]           the number of
               defendants,          the nature of the prosecution, or       the existence of novel questions of fact
               or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
               itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

               Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
               taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
               counsel's other scheduled case commitments, taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant the reasonable time
               necessary for effective preparation, taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

               With the consent of the defendant, and taking into account the public interest in the prompt
               disposition of criminal cases, the court sets the preliminary hearing to the date setforth in the first
               paragraph and — based onthe parties' showing of good cause — finds good cause for extending
               the time limitsfor a preliminary hearing underFederal Rule of Criminal Procedure 5.1 and for
               extending the 30-daytime period for an indictment under the Speedy Trial Act (based on the
               exclusions set forth above). See Fed. R. Crim. P. 5-1; 18 U.S.C. § 3161(b).

               For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C.
               §3161(h)(l)(E)(F) for delay resulting from removal/transport of the defendant to another district.

       IT IS SO ORDERED.


       DATED:                                                    ^NDIS A. WESTMORE
                                                                        States Magistrate Judge

       STIPULATED
                         Attorney for Defendant                             nited States Attorney
